DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Acknowledgment is made that claims 1, 8 and 15 are amended.  Claims 1-22 are pending in the instance application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 7/14/2021 have been fully considered.

Claim Rejections under 35 U.S.C. 103
Claims 1, 3-8, 10-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bazhinov (US 2018/0204293) in view of Coombes et al. (US 2018/0139818), hereinafter Coombes.

Claims 1, 8 and 15 have been amended with the following features
“A computer-implemented method comprising:
disposed between a sensor and at least one backend system” (Emphasis added)

On page 9 of the Remarks, applicant argues that prior art of record fails to teach receiving, at an edge location, one or more threshold settings associated with a sensor of an IT system.  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Dependent claims 2-7 and 21-22
Applicant argues these claims conditionally based on the arguments presented to their parent claim(s).  Applicant’s argument is persuasive for the same reasons set forth above.  A new ground of rejection is made in light of the amendment.

Dependent Claims 2, 9 and 16
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bazhinov (US 2018/0204293) in view of Coombes (US  20) further in view of Aiken et al. (US 2019/0179610), hereinafter Aiken. 

On page 11 of the Remarks, applicant argues Aiken fails to teach the above cited limitations.  Applicant’s argument is persuasive for the same reasons set forth above. A new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bazhinov (US 2018/0204293) in view of Serven et al. (US 2020/0349484), hereinafter Serven.

As for claim 1, Bazhinov teaches a computer-implemented method comprising:
at an edge location disposed between a sensor and at least one backend system (paragraphs [0260] and [0268] describes a software receives a bid):
configuring, by a processor, a rule specifying a trigger condition for a task (paragraphs [0455]-[0457] describe a software allows a user to create a schedule for devices, loads, outlets, the schedule  enables the user to turn on/off the devices, loads, outlets and the software is enabled to send messages to a user to turn on/off circuits or loads, appliances, outlets), wherein the trigger condition is based on the one or more threshold settings (paragraph [0455] describes the scheduled times are created based on typical electric usage), wherein the configuring further comprising at the edge location (paragraph [0268] describes the software located at an online server); 

receiving a sensor data stream from the sensor (paragraphs [0374]-[0375] describe the device monitors energy consumption by measuring electrical voltage with voltage sensors, the data is received from devices installed on energy consumer’s premises and stored in the device’s memory); 
determining that the trigger condition has been satisfied (paragraphs [0493]-[0494] describe the software detects an event of reporting consumption abnormality e.g. a user forgot to turn on/off specific appliances); and 
responsive to the determination that the trigger condition has been satisfied, automatically executing the task specified by the rule (paragraph [0451] and [0455]-[0458] describe the software allows for a user to have control over energy consumption on specific loads, appliances, outlets, the software notifies a user that a certain load, appliances, outlets is left on i.e. a trigger condition; paragraph [0499] describes an action is perform based on the identified cause).
Bazhinov fails to teach 

receiving one or more threshold settings associated with a sensor;
wherein a sensor belongs to an Internet of Things (IoT) system.
However, it is well known in the art, to implement a load processor in a data collector system, as evidenced by Serven.
Serven discloses
wherein an edge location is disposed between a sensor and at least one backend system (Fig. 1; paragraphs [0026] and [0028] describe a data collector system is coupled to a local power system to monitor aggregate power, and circuit based sensors can collect power usage data at a central location, the system includes a load processor connects to sensors located at central collection points);
receiving one or more threshold settings associated with a sensor (paragraph [0024] describes interfaces and mobile applications are provided for building managers to pre-configure settings, approve or override response strategies); 
wherein a sensor belongs to an Internet of Things (IoT) system (paragraphs [0025]-[0026] and [0055] describe a building employs intelligent devices and the load processor provides independent back-up monitoring and control of intelligent devices which comprise devices with circuit based sensors).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Serven for implementing a load processor in an IoT systems that comprise sensors. The teachings of Serven, when implemented in the Bazhinov system, will allow one of ordinary skill in 

As for claim 3, Bazhinov teaches all the limitations set forth above except wherein determining that a trigger condition has been satisfied further comprises determining that a threshold setting has been exceeded.
However, it is well known in the art, to determine a trigger condition based on a predetermined range, as evidenced by Serven.
Serven discloses 
wherein determining that a trigger condition has been satisfied further comprises determining that a threshold setting has been exceeded (paragraphs [0023] and [0049] describe the load processor determines whether the forecasted power demand for a building, device or location is likely to cross a demand threshold i.e. peak in the future, the peak detection is based on threshold values).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Serven for performing control operations based on sensor readings of sensors. The teachings of Sensor, when implemented in the Bazhinov system, will allow one of ordinary skill in the art to adjust and maintain generate response strategies. One of ordinary skill in the art would be motivated to utilize the teachings of Serven in the Bazhinov system in order to 

As for claim 4, the combined system of Bazhinov and Serven teaches wherein the task includes at least one of creating a work order, creating a purchase requisition, and setting equipment measuring points (Bazhinov: paragraphs [0381]-[0382] describe the software classifies and analyzes incoming data to identify specific electric loads and creates a record in a database for an event, the analysis includes defining several parameters of the data).

As for claim 5, the combined system of Bazhinov and Serven teaches wherein the one or more threshold settings are obtained from a central cloud-based information store (Bazhinov: paragraph [0268] describes the bid is transferred to a server hosted by a cloud; paragraphs [0235]-[0238] describe a bid including specific consumption parameters).

As for claim 6, the combined system of Bazhinov and Serven teaches wherein the rule includes at least one of a sensor watchdog rule (Bazhinov: paragraphs [0287]-[0289] describe the bid contains specific consumption parameters), and a sensor fidelity rule.

As for claim 7, the combined system of Bazhinov and Serven teaches wherein the rule is configured via a user interface (Bazhinov: paragraph [0286] describes the bid 

As for claim 8, Bazihnov teaches a system comprising:
a processor (paragraph [0045] describes a processor); and
a memory in communication with the processor (paragraph [0045] describes computer readable medium that stores a set of instructions executed by the processor), the memory storing program instructions (paragraph [0045] describes computer readable medium stores a set of instructions), the processor operative with the program instructions to perform the operations (paragraph [0045] the processor executes the instructions to perform task), at an edge location disposed between a sensor and at least one cloud-based backend system (paragraph [0268] describes a software located at a server), of:
configuring a user-defined criteria specifying a trigger condition for a task associated with a business process (paragraphs [0455]-[0457] describe the software allows a user to create a schedule for devices, loads, outlets, the schedule enables the user to turn on/off the devices, loads, outlets and the software is enabled to send messages to a user to turn on/off circuits or loads, appliances, outlets), wherein the trigger condition is based on the one or more threshold settings (paragraph [0455] describes the scheduled times are created based on typical electric usage), wherein the configuring further comprising at the edge location (paragraph [0417] describes the software uses energy consumption data stored at the device’s memory to calculate; 

receiving a sensor data stream from the sensor (paragraphs [0374]-[0375] describe the device monitors energy consumption by measuring electrical voltage with voltage sensors, the data is received from devices installed on energy consumer’s premises and stored in the device’s memory); 
determining that the trigger condition has been satisfied (paragraphs [0493]-[0494] describe the software detects an event of reporting consumption abnormality e.g. a user forgot to turn on/off specific appliances); and 
responsive to the determination that the trigger condition has been satisfied, automatically executing the task specified by the rule (paragraph [0451] and [0455]-[0458] describe the software allows for a user to have control over energy consumption on specific loads, appliances, outlets, the software notifies a user that a certain load, appliances, outlets is left on i.e. a trigger condition; paragraph [0499] describes an action is perform based on the identified cause).
Bazhinov fails to teach 

receiving one or more threshold settings associated with a sensor;
wherein a sensor belongs to an Internet of Things (IoT) system.
However, it is well known in the art, to implement a load processor in a data collector system, as evidenced by Serven.
Serven discloses
wherein an edge location is disposed between a sensor and at least one cloud-based backend system (Fig. 1; paragraphs [0026] and [0028] describe a data collector system is coupled to a local power system to monitor aggregate power, and circuit based sensors can collect power usage data at a central location, the system includes a load processor connects to sensors located at central collection points; paragraphs [0032] and [0039] describes the load processor drives smarter and more responsive building operations and sensor can wirelessly stream millions of samples per second from a location’s electrical panel into the cloud);
receiving one or more threshold settings associated with a sensor (paragraphs [0024] and [0026] describes the system provide interfaces and mobile applications for building managers to pre-configure settings, the data collector system is coupled to a local power system to monitor aggregate power and circuit based sensors can collect power usage data at a central location)
wherein a sensor belongs to an Internet of Things (IoT) system (paragraphs [0025]-[0026] and [0055] describe a building employs intelligent devices and the load 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Serven for implementing a load processor in an IoT systems that comprise sensors. The teachings of Serven, when implemented in the Bazhinov system, will allow one of ordinary skill in the art to monitor aggregate power of IoT devices in a local power system. One of ordinary skill in the art would be motivated to utilize the teachings of Serven in the Bazhinov system in order to manage energy including collecting power load, optimizes control the system, analyzes power load information  and analyzes the received power load and generates device-based demand forecasting.

As for claim 10, Bazhinov teaches all the limitations set forth above except wherein determining that a trigger condition has been satisfied further comprises determining that a threshold setting has been exceeded.
However, it is well known in the art, to determine a trigger condition based on a predetermined range, as evidenced by Serven.
Serven discloses 
wherein determining that a trigger condition has been satisfied further comprises determining that a threshold setting has been exceeded (paragraphs [0023] and [0049] describe the load processor determines whether the forecasted power demand for a building, device or location is likely to cross a demand threshold i.e. peak in the future, the peak detection is based on threshold values).


As for claim 11, the combined system of Bazhinov and Serven teaches wherein the task includes at least one of creating a work order, creating a purchase requisition, and setting equipment measuring points (Bazhinov: paragraphs [0381]-[0382] describe the software classifies and analyzes incoming data to identify specific electric loads and creates a record in a database for an event, the analysis includes defining several parameters of the data).

As for claim 12, the combined system of Bazhinov and Serven teaches wherein the rule includes at least one of a value monitoring rule (Bazhinov: paragraphs [0287]-[0289] describe the bid contains specific consumption parameters), a timed state rule, a watchdog rule, a combined rule, and a custom rule.

As for claim 13, the combined system of Bazhinov and Serven teaches wherein the rule is configured via a user interface (Bazhinov: paragraph [0286] describes the bid 

As for claim 14, the combined system of Bazhinov and Serven teaches synchronizing the one or more threshold settings (Bazhinov: paragraphs [0286]-[0287] describe the bid includes suggestions for users to commit to a specific consumption behavior, specific consumption parameters; paragraph [0268] describes once a bid is placed in the system, it is transferred to the online server).

As for claims 15, 17, 18, 19 and 20, these claims listed all the same elements of claims 1, 3, 4, 5 and 14, respectively but in a non-transitory computer-readable medium having stored therein instructions that when executed cause a computer to perform a method (Bazhinov: paragraph [0045] describes computer-readable media that provides instructions to a processor for execution).  Therefore, the supporting rational of the rejection to claims 1, 3, 4, 5 and 14 applies equally as well to claims 15, 17, 18, 19 and 20, respectively.

As for claim 21 the combined system of Bazhinov and Serven teaches wherein the dynamically generated rule based on the received threshold settings from the at least one backend system is modified at runtime (Bazhinov: paragraphs [0110]-[0117] describes a customer creates various sets of rules and each rule and parameter may be modified by the customer at any point in time; paragraphs [0235]-[0238] describe a bid including specific consumption parameters).

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bazhinov (US 2018/0204293) in view of Serven et al. (US 2020/0349484), hereinafter Serven further in view of Coombes et al. (US 2018/0139818), hereinafter Coombes.

As for claim 22, the combined system of Bazhinov and Serven teaches wherein functionalities are enterprise-related  (Bazhinov: paragraphs [0337]-[0339] describe load reduction data associated with a utility company i.e. how much the utility company is willing to pay for the overall load reduction).
The combined system of Bazhinov and Serven fails to teach translating data comprising equipment threshold settings/parameters from a sensor of an IoT system sensor into one or more edge transactions to provide one or more functionalities via a rule.
However, it is well known in the art, to normalize sensor readings to provide actions according to a predetermined range, as evidenced by Coombes.
Coombes discloses 
translating data comprising equipment threshold settings/parameters from a sensor of an IoT system sensor into one or more edge transactions to provide one or more enterprise-related functionalities via a rule (paragraph [0063] describes gateways receive performance measurements of a sensor subsystem and provide the measurements to a cloud server which reciprocally provides each gateway with a table including reading schedules and expected thresholds/ranges for lumens at specific dimming levels associated with the specific luminaires; paragraph [0131]-[0134] describe 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Coombes for performing control operations based on sensor readings of sensors. The teachings of Coombes, when implemented in the Bazhinov and Serven system, will allow one of ordinary skill in the art to adjust and maintain lumen level of luminaires in a lighting system. One of ordinary skill in the art would be motivated to utilize the teachings of Coombes in the Bazhinov and Serven system in order to generate a specific, overall operating level for a group of variety of sensor devices located in a same space.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bazhinov (US 2018/0204293) in view of Serven (US  2020/0349484) further in view of Guberman et al. (US 2019/0268310), hereinafter Guberman. 

As for claim 2, the combined system of Bazhinov and Serven teaches acquiring initial threshold settings from manufacturer data (Bazhinov: paragraphs [0433] and [0439] describe the software obtains manufacturer’s characteristics of targeted energy consumption and other parameters of devices), acquiring changed threshold settings from customer data (Serven: paragraphs [0023]-[0024] describe an AI unit analyzes an entire building to predict when the building will cross a demand threshold; building 
The combined system of Bazhinov and Serven fails to explicitly teach wherein storing including synchronizing.
However, it is well known in the art, to synch data associated with devices to a hub, as evidenced by Guberman.
Guberman discloses wherein storing including synchronizing (Fig. 1; paragraphs [0036]-[0037] describe edge node processes received data messages in accordance with synchronization messages to produce transformed data messages to satisfy requirements of cloud services).


As for claim 9, the combined system of Bazhinov and Serven teaches acquiring initial threshold settings from manufacturer data (Bazhinov: paragraphs [0433] and [0439] describe the software obtains manufacturer’s characteristics of targeted energy consumption and other parameters of devices), acquiring changed threshold settings from customer data (Serven: paragraphs [0023]-[0024] describe an AI unit analyzes an entire building to predict when the building will cross a demand threshold; building managers perform pre-configure settings and the system automates and develops response strategies based on machine-learning at times that are convenient to the building’s occupants; Bazhinov: paragraphs [0445]-[0446] describe the software obtains existing schedules for operations of a device, commands for turning on/off the device, commands to adjust specific schedules), and storing the acquired initial threshold settings and the acquired changed threshold settings to the edge location (Serven: paragraph [0024] describes  building managers performs pre-configure settings which 
The combined system of Bazhinov and Serven fails to explicitly teach wherein storing including synchronizing.
However, it is well known in the art, to synch data associated with devices to a hub, as evidenced by Guberman.
Guberman discloses wherein storing including synchronizing (Fig. 1; paragraphs [0036]-[0037] describe edge node processes received data messages in accordance with synchronization messages to produce transformed data messages to satisfy requirements of cloud services).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Guberman for processing data in accordance with synchronization messages. The teachings of Guberman, when implemented in the Bazhinov and Serven system, will allow one of ordinary skill in the art to stores user inputs related to condition, configuration, security information related to sensor and edge nodes. One of ordinary skill in the art would be motivated to utilize the teachings of Guberman in the Bazhinov and Serven system in 

As for claims 16, the claim listed all the same elements of claim 9 but in a non-transitory computer-readable medium (Bazhinov: paragraph [0045] describes computer-readable media that provides instructions to a processor for execution).  Therefore, the supporting rational of the rejection to claim 9 applies equally as well to claim 16.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ho et al. (US 10,510,126 B1) teach energy consumption alerting system
Mucignat et al. (US 2021/0256009) teach power-preserving communications architecture with long-polling persistent cloud channel for wireless networked-connected thermostat
Bickel et al. (US 20200014208) teach supplemental techniques for characterizing power quality events in an electrical system

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/L. T. N/
Examiner, Art Unit 2459


/Backhean Tiv/Primary Examiner, Art Unit 2459